                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE WESTERN DISTRICT OF WISCONSIN

 CURTIS W. JOHNSON,

          Plaintiff,                                                        ORDER
    v.
                                                                   Case No. 19-cv-167-jdp
 KEVIN A. CARR, et al.

          Defendants.


         This case was closed after the court did not receive plaintiff’s $1.62 initial partial filing

fee payment. Now, plaintiff has filed a letter requesting an order directing his institution’s

business office to take the $1.62 initial partial filing fee from his release account.

         Pursuant to 28 U.S.C. § 1915(b)(1), prison officials are required to use a prisoner’s

release account to satisfy an initial partial payment if no other funds are available. Carter v.

Bennett, 399 F. Supp. 2d 936, 936-37 (W.D. Wis. 2005). Plaintiff should show a copy of this

order to prison officials to ensure that they are aware they should send plaintiff’s initial partial

payment to this court.




                                               ORDER

         IT IS ORDERED that plaintiff Curtis W. Johnson may have until May 29, 2019 to

submit a check or money order made payable to the clerk of court in the amount of $1.62 as

the initial partial payment assessed in this case. If plaintiff complies with this deadline,
plaintiff’s case will be reopened and screened on the merits pursuant to 28 U.S.C. § 1915(e)(2).

Otherwise, this case will remain closed.




              Entered this 7th day of May, 2019.

                                    BY THE COURT:


                                    /s/
                                    PETER OPPENEER
                                    Magistrate Judge




                                               2
